Judgment of Supreme Court, Nassau County, dated February 22, 1971, affirmed, without costs. No opinion. Appeal from order of the same court, dated February 5, 1971, dismissed, without costs. An order denying a motion to set aside a *595decision of the court rendered after trial, made only on the trial minutes, is not appealable. In any event, the contentions made on the motion have been considered on the appeal from the judgment. Martuseello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.